Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on October 11, 2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-25 were pending and examined in a Non-Final mailed on 12/31/2019 and a final on 5/14/2020 in response to amendments and arguments files on 3/30/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Arguments and amendments
Applicant argues that none of the prior art discloses source impedance. 
In response it is noted that source impedance is a fact. Parson discloses control system 200 detects current and voltage within each sub-system and sends it to control 184 (Para 43). This way it could control the voltage or desired current to set point value in spite of load 
The current office action cites Mueller et al which discloses explicitly a feedback system to make an RF source insensitive to load variation. Having such a system would in effect make the source as voltage source or current source by controlling voltage or current to set point value in spite of load variation.
Rejection stays.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to include following limitations:
“wherein the source impedance Zg is a Thevenin equivalent impedance that models a sensitivity of the generator in response to changes in a load impedance”
Regarding this amendment, the Applicant states that the limitation is supported by the paragraphs 14-15, 17-18, 25-27, 30, 38 and 45 of the specification. 
L (206) would change the output of generator 208.
 Independent claims 11, 18 and 22 also include this indefinite and unclear terminology and are also rejected with dependent claims.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1, 3-7, 9-11, 13-18 and 20-25  are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio in view of Mueller et al (US 20120218042).
For the claim as above if not specially noted, Ryoji Nishio discloses a plasma chamber (Fig 1) where plurality of antenna have electromagnetic power applied individually to different antennas. Several configurations are disclosed in Fig 2A, 6-12. The current fed to different antenna are shifted by 90o (π/2) (see Fig 2B and others). Fig 8 discloses a reference (output of oscillator 54) and phase delay of π/4-3 π/4 with respect to the reference. Regarding claim 1 the output K(v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv being the output. The magnitude of the source and the output would be controllable with 51-1 to 51-4.
Regarding the limitation of “measurement” it is noted that when the controller provides power at different phase to different antenna loads through power supplies (51-1 to 51-n), it must measure the reference through the radio frequency generator (oscillator 54) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma impedance varies continuously so that control system requires constant measurement.
However Ryoji Nishio does not disclose the RF generator insensitive to plasma load.
Mueller et al disclose a method and generator for modifying interactions between a load and a generator. The method includes applying output power to the load using a power amplifier, 
It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Ryoji Nishio using feedback so as to make it insensitive to plasma load and therefore make it a true current source. 
Regarding claims 3 and 13 since the controlled quantity for an input to antenna would be current the output of the power supply would have to be a current source (ideally source impedance of infinity) as required by this claim.
Regarding claim 4 plurality of antenna are disclosed.
Regarding claim 5-7 power generator in Muller discloses switch mode technology (Para 66).
Regarding claim 9 the controlled quantity for an inductive antenna would be a current in contrast with a capacitive electrode where it will be a voltage. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a current source. Regarding filter, Muller discloses filter which could adjusted for any phase delay (Fig 8). 
Claims 22-25 are directed to plurality of generators corresponding to plurality of antenna. 
.

Claims 1-2, 4-8, 10-12, 14-19 and 21-25 are also rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042).
Richard Parsons discloses a plasma chamber (Fig 1) where plurality of electrodes are applied electromagnetic power individually (Also see Fig 2A). The voltage fed to different electrodes are shifted by individual phase shifters (Fig 3) (see Fig 2B and others). Fig 3 discloses a reference (output of oscillator 210) and individual phase delay with respect to the reference. Regarding claim 1 the output K(v+Zgi) represents KV where V is the source voltage and KV the magnitude of the source where Kv being the output. The magnitude of the source and the output would be controllable with amplifiers (230).
Regarding the limitation of “measurement” it is noted that when the controller provides power at different phase to different antenna loads through power supplies (230), it must measure the reference through the radio frequency generator (oscillator 210) so that it can provide the current to antennas according to the required phase and load requirement of the plasma through the antennas, accurately. It is noted that in plasma things vary continuously so that control system requires constant measurement.
However Richard Parsons does not disclose the RF generator insensitive to plasma load.
Mueller et al disclose a method and generator for modifying interactions between a load and a generator. The method includes applying output power to the load using a power amplifier, controlling a level of the output power responsive to a power control setting, and adjusting a 
It would have been obvious for one of ordinary skill in the art to have controlled the RF generator in Richard Parsons using feedback so as to make it insensitive to plasma load and therefore make it a true voltage source. 
Regarding claims 2 and 12 since the controlled quantity for an input to antenna would be voltage the output of the power supply would have to be a voltage source (ideally source impedance of 0) as required by this claim.
Regarding claim 8 the controlled quantity for an electrode would be a voltage in contrast with an inductive antenna where it will be a current. This would determine internal impedance Zg. It is noted that with feedback as disclosed by Muller the RF generator could be a voltage source. Regarding filter, Muller discloses filter which could adjusted for any phase delay (Fig 8). 

Claims 22-25 are directed to plurality of generators corresponding to plurality of antenna. The combination of Richard Parsons and Mueller et al is applicable to them individually and as a group since this is mere duplication of parts.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 2010/0175832 to Ryoji Nishio  or US patent publication 2003/0052085 to Richard Parsons in view of Mueller et al (US 20120218042) and further in view of US 20100097827 to Shmuel Ben-Yaakov.
Mueller et al as discussed above discloses switch mode power supplies but do not explicitly disclose half bridge for invertor and inductive pre loading for zero voltage switching.
Shmuel Ben-Yaakov discloses half bridge (Fig 7) and also discloses that zero voltage switching (ZVS) of invertor 802 is achieved by the fact that the inductor Lh current is switching direction every half cycle of the switching cycle. Consequently, during the dead time, the current of Lh causes self-commutating of the voltage of the mid-point of the half bride (para 96).
Therefore having half bridge and inductor for zero voltage switching would have been obvious for one of ordinary skill in the art at the time of invention for smooth generation of high frequency with minimum harmonics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716